Title: The Commissioners to Pieter van Bleiswyck, 28 April 1778
From: First Joint Commission at Paris,Adams, John,Franklin, Benjamin,Lee, Arthur
To: Bleiswyck, Pieter van


     
      Sir
      Paris, 28th. April 1778
     
     We have the Honour of acquainting your Excellency, that the United States of North America, being now an Independant Power, and acknowledged as such by this Court, a Treaty of Amity and Commerce is compleated between France and the Said States, of which we shall speedily send your Excellency a Copy, to be communicated if you think proper to their High Mightinesses, for whom, the United States, have the greatest Respect, and the Strongest Desire that a Good Understanding may be cultivated, and a mutually beneficial Commerce established between the People of the two Nations, which, as will be seen, there is nothing in the above mentioned Treaty to prevent or impede. We have the Honour to be with great Respect, Your Excellency’s most obedient humble Servants
     
      (Signet) B. Franklin
      Arthur Lee
      John Adams
      Plenipotentiaries from the UnitedStates of North America.
     
    